Citation Nr: 1430038	
Decision Date: 07/02/14    Archive Date: 07/10/14

DOCKET NO.  10-34 771	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1. Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for hypertension, to include as due to Agent Orange herbicides and/or as secondary to service-connected diabetes. 

2. Entitlement to service connection for hypertension, to include as due to Agent Orange herbicides and/or as secondary to service-connected diabetes.

3. Entitlement to an initial increased rating for tension/migraine headaches, rated as 0 percent disabling from July 16, 2003 to November 20, 2008; 30 percent disabling from November 21, 2008, to January 9, 2012; and 50 percent disabling from January 10, 2012.  


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and wife


ATTORNEY FOR THE BOARD

H. Hoeft, Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to October 1969, and from May 1970 to May 1973.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from May 2008 and February 2010 rating decisions.  The February 2010 rating decision determined that new and material evidence had not been presented to reopen a previously denied claim for service connection for hypertension.  

The May 2008 rating decision granted service connection for tension/migraine headaches, and assigned a 0 percent (non-compensable) rating, effective from July 16, 2003.  A brief recitation of the procedural history concerning this claim is necessary here. 

In November 2008, the Veteran submitted a statement indicating that he believed evidence had been "overlooked" in deciding his appeal for migraine headaches.  This statement was construed by the RO as a claim for an increased rating and not a Notice of Disagreement (NOD) with the May 2008 rating decision.

However, two months later, in January 2009 (and still within the one-year period following notice of the May 2008 decision) statement, the Veteran submitted a statement and reported that he did, in fact, suffer from prostrating and incapacitating headaches (contrary to the findings contained in an April 2008 VA examination report), and that his headaches were worse.  

In September 2009, the RO granted an increased, 30 percent evaluation for headaches, effective from November 21, 2008.  In October 2009, the Veteran submitted an NOD as to the assignment of the 30 percent evaluation.  The RO issued a Statement of the Case (SOC) in April 2010.  A VA Form 9 (substantive appeal) was received in June 2010. 

In March 2012, the RO issued a rating decision granting entitlement to a 50 percent evaluation, effective January 10, 2012.  As noted in the Board's prior remand, although the RO considered the March 2012 decision to be a full grant of the benefit sought on appeal, because 50 percent is the maximum schedular evaluation, it is in fact only a partial grant.  A yet higher evaluation is potentially available on an extraschedular basis under 38 C.F.R. § 3.321(b) and the 50 percent evaluation was only effective from January 10, 2012, and therefore, there is a possibility of a higher rating prior to that date.  Thus, the issue remains on appeal. See AB v. Brown, 6 Vet. App. 35 (1993).

As set forth in 38 C.F.R. § 3.156(b), when new and material evidence is received prior to the expiration of the appeal period, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  However, if a veteran merely states that he wishes to reopen his claim before the appeal period ends, but does not submit new and material evidence with that request, then his statement will be accepted as a new claim and not as new and material evidence relating to the original claim. See Voracek v. Nicholson, 421 F.3d 1299 (Fed. Cir. 2005).  

Here, in the January 2009 statement referenced above, the Veteran provided new and material evidence in the form of statements reporting that his headaches were prostrating and had increased/worsened. 

Because new and material evidence was received within one year from the May 2008 rating decision which granted service connection for tension/migraine headaches and assigned an initial noncompensable rating; and, because the RO later adjudicated a claim for an increased rating that was received in November 2008, such submission kept the May 2008 rating decision from becoming final. See Young v. Shinseki, 22 Vet. App. 461, 469 (2009).  Therefore, the issue on appeal is recharacterized as entitlement to higher initial ratings for the service-connected tension/migraine headaches. 38 C.F.R. § 3.156(b).  

Additionally, the Board notes that the Veteran was granted a total disability evaluation based on individual unemployability due to service connected disabilities (TDIU), in an RO rating decision dated in November 2009, effective from July 31, 2009.  The claims file does not reflect that the Veteran has appealed the effective date assigned for a TDIU. 

These matters were previously before the Board in December 2012, at which time the claims were remanded for the purpose of scheduling the Veteran for his requested Board hearing.  That hearing took place in April 2013; a transcript of the proceeding has been associated with the claims file. 

The Board notes that the record does not contain a waiver of review by the agency of original jurisdiction for medical evidence (pertaining to hypertension) added to the Veteran's Virtual VA claims file since the issuance of the most recent Supplemental Statement of the Case.  However, to the extent that the actions taken hereinbelow are favorable to the Veteran, the Board finds there is no risk of prejudice to the Veteran from proceeding without the waiver.

The issues of entitlement to service connection for hypertension and entitlement to a higher rating for tension/migraines headaches are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1. A June 2004 rating decision denied the Veteran's claim of service connection for hypertension.  

2. The evidence pertaining to hypertension received subsequent to the June 2004 rating decision was not previously submitted, relates to an unestablished fact necessary to substantiate the claim, is neither cumulative nor redundant, and raises a reasonable possibility of substantiating the claim. 


CONCLUSIONS OF LAW

1. The June 2004 decision of the RO denying the Veteran's claim of service connection for a hypertension is final. 38 U.S.C.A. § 7105(b) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).

2. New and material evidence has been submitted to reopen the claim of service connection for hypertension. 38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision, the Board reopens the Veteran's claim for service connection.  As such, no discussion of VA's duty to notify and assist is necessary.

New and Material - Hypertension

The Veteran seeks to reopen his previously denied claim of entitlement to service connection for hypertension, to include as due to herbicide exposure and/or as secondary to diabetes mellitus, type II. 

Unappealed rating decisions by the RO are final with the exception that a claim may be reopened by submission of new and material evidence. 38 U.S.C.A. §§ 5108, 7105(c) (West 2002).  When a veteran seeks to reopen a claim based on new evidence, VA must first determine whether the additional evidence is "new" and "material." Smith v. West, 12 Vet. App. 312 (1999). 

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a) (2013). 

If VA determines that new and material evidence has been added to the record, the claim is reopened and VA must evaluate the merits of a veteran's claim in light of all the evidence, both new and old. Manio v. Derwinski, 1 Vet. App. 140 (1991); Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996).  When making determinations as to whether new and material evidence has been presented, the credibility of the evidence is presumed. Justus v. Principi, 3 Vet. App. 510 (1992). 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low." See Shade v. Shinseki, 24 Vet. App. 110 (2010).  Moreover, in determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering VA's duty to assist or through consideration of an alternative theory of entitlement. Id. at 118.  

The RO initially denied the Veteran's claim for service connection for hypertension in a June 2004 rating decision.  The evidence of record at the time consisted of statements from the Veteran, service treatment records, VA treatment records, private treatment records, and a VA examination report.  The RO held that the disability was not incurred in or caused by service, to include as a result of Agent Orange exposure.  The RO also determined that service connection for hypertension on a secondary basis (i.e., as secondary to diabetes) could not be established as diabetes was not a service-connected disability at that time. 

Although the Veteran timely disagreed with this decision later in June 2004, he withdrew his appeal as to these claims in January 2006. See also March 2007 Board Decision.  Accordingly, the June 2004 rating decision became final. See 38 U.S.C.A. § 7104 (West 2002).

In November 2008, the Veteran submitted a request to reopen his previously denied claim for service connection.  The RO continued to deny the Veteran's claim based on a lack of new and material evidence in rating decisions dated in June 2009 and February 2010.  The Veteran submitted a notice of disagreement in March 2010 (and within one year of the June 2009 denial to reopen) and the current appeal ensued. 

Evidence added to the record since the time of the last final rating decision in June 2004 includes the Veteran's April 2013 hearing testimony, statement from the Veteran, VA treatment records, VA examinations pertaining to diabetes, and a March 2014 rating decision granting service connection for diabetes mellitus, type II (on a presumptive basis).  The aforementioned evidence is new in that it was not of record at the time of the last final rating decision in June 2004.  The Board also finds that the evidence, and in particular, the diagnosis and grant of service connection for diabetes, is material to the Veteran's claim for service connection since the claim was previously denied in part on the basis that diabetes was not yet a service-connected condition.  Again, while the VA examination regarding diabetes does not include positive nexus opinion per se that causally links the diabetes to hypertension, the law does not require new and material evidence as to each unproven element of a claim. Shade, 24 Vet. App. 110.  Accordingly, the claim is reopened, and the underlying claim of service connection for hypertension is addressed below. 

ORDER

As new and material evidence has been received, the previously denied claim of service connection for hypertension is reopened; to this extent only, the appeal is granted.

REMAND

As an initial matter, during the Veteran's April 2013 Board hearing, he stated that he now receives Social Security Disability benefits in part due to his headaches.  The Board notes that no SSA records appear in the file.  Such records may be pertinent to the Veteran's claim for a higher disability rating and should be associated with the claims file. Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).

Additionally, the Veteran has reported receiving current treatment for hypertension at the VAMC in Oklahoma City and/or Muskogee and the Veteran's representative requested that VA procure these records. See April 2013 Hearing Transcript.  The most recent VA treatment records associated with the claims file are dated from June 2011 to March 2012, and from October 2013 to January 2014 (Virtual VA).  The Board finds that a remand is necessary to obtain outstanding treatment records from the VA medical facilities referenced by the Veteran, to include those treatment records dated from March 2012 to October 2013, and from January 2014 to the present. See Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (VA records are considered to be in the constructive possession of VA adjudicators during the consideration of a claim).

With respect to the claim for hypertension, the Board finds that a VA examination and nexus opinion are warranted.  

Accordingly, the case is REMANDED for the following action:

1. Request from the SSA copies of any SSA disability benefit determinations as well as copies of the medical records on which such determinations were based. If the records are not available, the claims file should be annotated to reflect such and the Veteran should be notified of such.

2. Obtain all outstanding (March 2012 to October 2013, and from January 2014 to the present), pertinent records of evaluation and treatment, to include records from the Muskogee and Oklahoma City VAMCs.  All records and/or responses received should be associated with the claims file.  If any requested records are not available, the Veteran should be notified of such.

3. Thereafter, schedule the Veteran for a VA examination to determine the current nature and etiology of his hypertension.  The claims file and a copy of this remand must be made available to the examiner in conjunction with the examination.  All appropriate tests and studies should be accomplished.  The Veteran should be asked to provide a complete medical history, if possible regarding his hypertension.  

The VA examiner must provide an opinion as to whether it is at least as likely as not (i.e., 50 percent or greater probability) that the Veteran's hypertension is directly related to active duty service.  The examiner should discuss the significance of the blood pressure readings shown in the records from Tinker AFB dated from February 1976 to April 1985.  

The examiner must also provide an opinion as to whether it is at least as likely as not (i.e., 50 percent or greater probability) that the Veteran's hypertension is (i) proximately due to (caused by) or (ii) aggravated by his service-connected diabetes mellitus.

A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinions without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.

4. After undertaking the development above, readjudicate the Veteran's claims.  If any benefit sought on appeal remains denied, provide a Supplemental Statement of the Case to the Veteran and his representative, and an appropriate period of time in which to respond.  Then, return the appeal to the Board.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


